THE THIRTEENTH COURT OF APPEALS

                                   13-12-00224-CV


                   CITY OF BROWNSVILLE, TEXAS
                               v.
  MARCO LONGORIA AND THE BROWNSVILLE FIRE FIGHTERS’ ASSOCIATION


                                    On Appeal from the
                     445th District Court of Cameron County, Texas
                            Trial Cause No. 2009-12-6632-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

April 3, 2014